                                         THE CITY OF NEW YORK
JAMES E. JOHNSON                        LAW DEPARTMENT                                                                    ALISON S. MITCHELL
Corporation Counsel                            100 CHURCH STREET                                                                   Senior Counsel
                                               NEW YORK, NY 10007                                                           Phone: (212) 356-3514
                                                                                                                              Fax (212) 356-3509
                                                                                                                            amitchel@law.nyc.gov


                                                                 January 7, 2020
                                                                                                           .- l           ~---;: {', .~

      BYECF                                                                                                                       - "i


      Honorable Ronnie Abrams
      United States District Judge
      United States District Court                                          ~      l"SDC-SD~Y
      Southern District of New York                                         .d DOCI \IE~T
      40 Foley Square
      New York, NY 10007                                                        i !I        I·< !RO'\ICALLY FILED
                                                                                IlI l '1
                                                                                      .    Ir      .•.
                                                                                                   ··. ------r----,f----
                      Re: Brian Coleman v. City of New York, et al.             : P \ l ! I I I.Fr,:     ~ ?,,{j
                          18 CV 11819 (RA)                                             ... ·- -·-•·--~=--~-"'------'
                                                                                           - , •--~-•-..     .., ..   ~   ·• -----~--·, ---~-- • · - · - ·~ •. _.   ·-- .r
      Your Honor:

             I am Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
     of New York, and the attorney for defendants City of New York and Police Officer Johanny
     Beissel ("City defendants") in the above referenced matter. City defendants write (1) on behalf
     of plaintiff and City defendants to request an adjournment of the conference currently scheduled
     for January 10, 2020 and (2) with the consent of all parties, to request a seven week extension of
     time to complete discovery.

             On November 25, 2019, plaintiff, with the consent of all parties, requested a 60 day
     extension of discovery. ECF Dkt, No, 36. On November 26, 2019, Your Honor granted that
     request. ECF Dkt. No, 37. However, that previous request for an extension of discovery did not
     also include an adjournment of the status conference previously scheduled for January 10, 2020
     at 11 :30 am in the Case Management Plan and Scheduling Order. ECF 0kt, No. 35. The parties
     apologize for this oversight and for not filing a joint status letter with the Court in accordance
     with the Case Management Plan and Scheduling Order. It appears from a review of the docket in
     this matter that this conference was originally anticipated because fact discovery would be
     completed by January 8, 2020. Fact discovery has not been completed by the parties because
     plaintiff's request for extension of fact discovery was granted and discovery was extended to
     March 11, 2020 with depositions to be completed by February 7, 2020.

            Currently, no depositions have been taken in this matter. Plaintiff's counsel is out of the
     country and will not return until February 10, 2020. Additionally, the undersigned was recently
     assigned this case from the prior Assistant Corporation Counsel, Nakul Y. Shah, who has since
left the Office of the Corporation Counsel. Accordingly, plaintiff and City defendants
respectfully request an adjournment of the currently scheduled January 10, 2020 conference to a
date after fact discovery has been completed. Co-defendants oppose this request and assert that
they would prefer a conference to discuss outstanding discovery issues and difficulty scheduling
depositions.

         Additionally, City defendants, with the consent of all parties, request a second extension
of time to complete fact discovery. Given plaintiffs counsel's extended time out of the country
and the undersigned's new assignment to the case, more time is needed to complete depositions
in this matter. City defendants respectfully request an extension of time to complete fact
discovery from March 11, 2020 to April 30, 2020 and an extension of time to complete
depositions from February 7, 2020 to March 27, 2020. Additionally, while the parties do not
anticipate any expert discovery, City defendants' request a similar extension for the completion
of all expert discovery to July 30, 2020.

        Accordingly, City defendants and plaintiff respectfully request an adjournment of the
currently scheduled conference of January l 0, 2020 to a date convenient to the Court after April
30, 2020 (assuming this Court grants an extension of fact discovery until April 30, 2020).
Furthermore, City defendants respectfully request an extension of time to complete discovery
from March 11, 2020 to April 30, 2020 and an extension of time to complete depositions from
February 7, 2020 to March 27, 2020.

        City defendants thank the Court for its time and consideration in this matter.

                                                              Respectfully submitted,




                                                              Alison S. Mitchell
                                                              Senior Counsel
                                                              Special Federal Litigation Division

Application granted. The post-discovery conference is hereby
adjourned to May 8, 2020 at 12 P.M. The parties' joint status
letter is due May 1, 2020. To the extent any party believes a
referral to Magistrate Judge Wang for a conference regarding
ongoing discovery disputes would be productive, they shall write
a letter so informing the Court.

The City Defendants shall file a substitution of counsel no later
than January 15, 2020.

SO ORDERED.


                                  Ho . Ronnie Abrams
                                  1/8/2020
